DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Remarks 

Receipt of Applicant’s Amendment file on 11/08/2021 is acknowledged. The amendment includes claims 1-2, 6, 10-11, 15 and 19 are amended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 10, 13, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gray (U.S. Patent No. 10,749,687 B2) in view of Chen et al. (“Understanding Ethereum via Graph Analysis”; IEEE INFOCOM 2018-IEEE-Conference on Computer Communications)., further in view of Kumar Kumaresan et al. (U.S. Pub. No. 2021/0004794 A1).
Regarding claim 1, Gray teaches an apparatus (Fig. 1 and 2) comprising: 

Gray does not explicitly disclose: said blockchain peers within a blockchain network as a graph in which peers and smart contracts are represented by nodes with edges in between the nodes identifying relationships between the peers and the smart contracts.
Chen teaches: said blockchain peers within a blockchain network as a graph in which peers and smart contracts are represented by nodes with edges in between the nodes identifying relationships between the peers and the smart contracts (page 1487, left column, Section B- CCG [Contract Creation Graph] construction, last two paragraph, right column, 1-6, creating the smart contract graph with V is a set of nodes, an edge (Vi,Vj) indicates an account vi create a smart contract Vj, noted, vi is interpreted as peer, Vj interpreted as smart contract, an edge (Vi,Vj) is interpreted as relationship between the peers and the smart contracts).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include said blockchain peers within a blockchain network as a graph in which peers and smart contracts are represented by nodes with edges in between the nodes identifying relationships between the peers and the smart contracts into binding version stamp for smart contracts of Gray.
Motivation to do so would be to include said blockchain peers within a blockchain network as a graph in which peers and smart contracts are represented by nodes with edges in between the nodes identifying relationships between the peers and the smart contracts to propose 
Gray as modified by Chen further teach: a processor configured to identify a new chaincode to implement for one or more block chain peers among the group of block chain peers of the block chain network based on a new edge in the graph between a node of a peer and a node of a smart contract (Gray, col. 21, line 34-56, taking the new contract request and its associated information to generate contract constructor message that sends to the cryptlet fabric, col. 25, line 31-48 and line 58-59, col. 26, line 18-39, col. 27, line 39-55, creating new version of an existing smart contract, some components, including the binding, remain the same, with at least one different part as agree on by the proposal while Chen page 1487, left column, Section B- CCG construction, last two paragraph, right column, 1-6,  teaches the root of each tree is an EOA [External Owned Account], and the other nodes of the tree are smart contracts directly or indirectly created by the root, since each transaction in BGcc indicates the creation of a smart contract, we add an edge from the transaction sender to the created smart contract, thus the combination of Gray and Chen teach a processor configured to identify a new chaincode to implement for one or more block chain peers among the group of block chain peers of the block chain network based on a new edge in the graph between a node of a peer and a node of a smart contract as claimed).
Gray as modified by Chen do not explicitly disclose: a network interface configured to transmit a message to the one or more block chain peers with a suggestion to implement the new chaincode.
Kumar Kumaresan teaches: a network interface configured to transmit a message to the one or more block chain peers with a suggestion to implement the new chaincode (the asset 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include a network interface configured to transmit a message to the one or more block chain peers with a suggestion to implement the new chaincode into binding version stamp for smart contracts of Gray.
Motivation to do so would be to include a network interface configured to transmit a message to the one or more block chain peers with a suggestion to implement the new chaincode to provide the intelligence to generate the required contract (Kumar Kumaresan, paragraph [0006], line 1-2).
Regarding claim 4, Gray as modified by Chen and Kumar Kumaresan teach all claimed limitations as set forth in rejection of claim 1, further teach: wherein the processor is further configured to predict, via one or more of machine learning algorithms, a set of attributes to be 
Per claim 19, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 1 and is similarly rejected; further noted, ‘a non-transitory computer readable medium’ is described  Gray’s reference, col. 28, line 20-30.
Per claims 13 and 20, these claims are rejected on grounds corresponding to the arguments given above for rejected claim 4 and are similarly rejected.
Claims 2-3, 5-7, 9, 11-12, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gray (U.S. Patent No. 10,749,687 B2) in view of Chen et al. (“Understanding Ethereum via Graph Analysis”; IEEE INFOCOM 2018-IEEE-Conference on Computer Communications) and Kumar Kumaresan et al. (U.S. Pub. No. 2021/0004794 A1), further in view of Smith (U.S. Pub. No. 2015/0379510 A1).
Regarding claim 2, Gray as modified by Chen and Kumar Kumaresan teach all claimed limitations as set forth in rejection of claim 1, further teach: wherein the storage is configured to store identifiers of chaincodes that exist as a first set of nodes on the graph, identifiers of each of the group of block chain peers as a second set of nodes on the graph (Kumar Kumaresan, paragraph [0053]-[0056], the asset domain ontology includes an ontology tree for the plurality assets along with smart contract templates associated with each of the plurality assets; the plurality asset attributes may include a unique identifier of asset, a parent asset category for the asset, stakeholder associated with the asset, or profile of stakeholder), but do not explicitly disclose: the processor is configured to connect the first set of nodes that correspond to the 
Smith teaches: the processor is configured to connect the first set of nodes that correspond to the chaincodes that exist and the second set of nodes that correspond to the block chain peers with edges based on the chaincode relationships that exist (processing to link a data buyer to a data producer take place off the block chain, either the data buyer or data producer can apply existing templates or develop specific templates for context and demographic and other data fields to be implemented by Smart Contracts and encoded into the encryption keys of a DIP [Data Item Pair] posted onto the block chain ledger, paragraph [0011], line 16-21; use a block chain to build digital currency infrastructure in which a smart contract is used to establish parameters for and create links to data producer’s data set, a format for the value of DIP value component, and a link to data buyer’s digital address, paragraph [0088]; the acceptance of a contract by a data producer open a real time link between the digital data store tying together the data producer, the data storage service, and the data buyer, paragraph [0022], line 4-7, noted, the linkage between the data producer [interpreted as first set of nodes] and the data buyer [interpreted as second set of nodes]; in conjunction with the teaching of Chen, Chen page 1487, left column, Section B- CCG construction, last two paragraph, right column, 1-6,  teaches the root of each tree is an EOA [External Owned Account], and the other nodes of the tree are smart contracts directly or indirectly created by the root, since each transaction in BGcc indicates the creation of a smart contract, we add an edge from the transaction sender to the created smart contract, it teaches the processor is configured to connect the first set of nodes that correspond to the chaincodes that exist and the second set of nodes that correspond to the block chain peers with edges based on the chaincode relationships that exist as claimed).

Motivation to do so would be to include the processor is configured to connect the first set of nodes that correspond to the chaincodes that exist and the second set of nodes that correspond to the block chain peers with edges based on the chaincode relationships that exist to monetize and leverage change to a value associated with a single data field by contracting for only that change to that data field and the necessary and sufficient context for a buyer to use that change to the data field (Smith, paragraph [0017], line 5-9).
Regarding claim 3, Gray as modified by Chen, Kumar Kumaresan and Smith teach all claimed limitations as set forth in rejection of claim 2, further teach wherein the processor is configured to identify the new chaincode to implement based on a chaincode pattern that is mined from the chaincode relationships that exist within the graph (Kumar Kumaresan teaches the ontology tree depicts mapping of various assets and assets categories with specific relationship or labels amongst each other, the ontology tree may be a graph representation or relational representation with simple or complex business rules against industry type or domain or asset category, by way of an example, the backhoe loader asset category has three sub-categories of assets category, i.e., 2DX, 3DX, 4DX, an asset of a specific type is mapped to an asset variant and smart contract template may be mapped against an asset or an asset category, when a new asset is being added, the smart contract creating device check parent asset category of the new asset and finds out if there are any smart contract templates mapped against that 
Regarding claim 5, Gray as modified by Chen and Kumar Kumaresan teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose: wherein the new chaincode comprises a change in one or more attributes of an established chaincode relationship between two block chain peers. 
Smith teaches: wherein the new chaincode comprises a change in one or more attributes of an established chaincode relationship between two block chain peers (prepare changed data upon the terms of at least one smart contract, and transfer changed data to a block chain infrastructure while retaining links between the data, the data producer address and the buyer address, paragraph [0090], noted, changing data of smart contract [interpreted as chaincode] while retaining links between the data, the data producer address and the buyer address that indicates the established smart contract relationship between data producer and buyer).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the new chaincode comprises a change in one or more attributes of an established chaincode relationship between two block chain peers into binding version stamp for smart contracts of Gray.
Motivation to do so would be to include wherein the new chaincode comprises a change in one or more attributes of an established chaincode relationship between two block chain peers 
Regarding claim 6, Gray as modified by Chen and Kumar Kumaresan teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose: wherein the new chaincode comprises a new chaincode relationship between two or more block chain peers that do not have a chaincode relationship. 
Smith teaches: wherein the new chaincode comprises a new chaincode relationship between two or more block chain peers that do not have a chaincode relationship (processing to link a data buyer to a data producer take place off the block chain, either the data buyer or data producer can apply existing templates or develop specific templates for context and demographic and other data fields to be implemented by Smart Contracts and encoded into the encryption keys of a DIP [Data Item Pair] posted onto the block chain ledger, paragraph [0011], line 16-21; use a block chain to build digital currency infrastructure in which a smart contract is used to establish parameters for and create links to data producer’s data set, a format for the value of DIP value component, and a link to data buyer’s digital address, paragraph [0088]; the acceptance of a contract by a data producer open a real time link between the digital data store tying together the data producer, the data storage service, and the data buyer, paragraph [0022], line 4-7).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the new chaincode comprises a new chaincode relationship between two or more block chain peers that do not have a chaincode relationship into binding version stamp for smart contracts of Gray.

Regarding claim 7, Gray as modified by Chen and Kumar Kumaresan teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose wherein the processor is further configured to receive approval to implement the new chaincode from the one or more block chain peers, and in response, activate the new chaincode within the block chain network.
Smith teaches: wherein the processor is further configured to receive approval to implement the new chaincode from the one or more block chain peers, and in response, activate the new chaincode within the block chain network (instruct linked devices to access a system having a block chain infrastructure to create at least one data producer address and at least one buyer address, prepare changed data upon the terms of at least one smart contract, and transfer changed data to a block chain infrastructure while retaining links between the data, the data producer address and the buyer address, paragraph [0090]; in 3Bb, computer readable code on the device of the data buyer ‘read’ the encrypted key with the data changes in the DIP and posts them into the relevant data table of the data buyer and the device of the data buyer initiates or triggers server actions and event upon confirmation of changes to data values for DIPs of the data buyer, paragraph [0140], Fig. 3; the data producer and data buyer agree to fees and prices and payment terms for the original dataset itself as well as for the changes to value of data items to be posted to the block chain infrastructure by the data producer, paragraph [0136], line 19-33; 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the processor is further configured to receive approval to implement the new chaincode from the one or more block chain peers, and in response, activate the new chaincode within the block chain network into binding version stamp for smart contracts of Gray.
Motivation to do so would be to include wherein the processor is further configured to receive approval to implement the new chaincode from the one or more block chain peers, and in response, activate the new chaincode within the block chain network to monetize and leverage change to a value associated with a single data field by contracting for only that change to that data field and the necessary and sufficient context for a buyer to use that change to the data field (Smith, paragraph [0017], line 5-9).
Regarding claim 9, Gray as modified by Chen and Kumar Kumaresan teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose: wherein the processor is further configured to receive a modification to one or more attributes of the new chaincode and activate the modified new chaincode within the block chain network. 
Smith teaches: wherein the processor is further configured to receive a modification to one or more attributes of the new chaincode and activate the modified new chaincode within the block chain network (prepare changed data upon the terms of at least one smart contract, and transfer changed data to a block chain infrastructure while retaining links between the data, the data producer address and the buyer address, paragraph [0090], noted, changing data of smart 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the processor is further configured to receive a modification to one or more attributes of the new chaincode and activate the modified new chaincode within the block chain network into binding version stamp for smart contracts of Gray.
Motivation to do so would be to include wherein the processor is further configured to receive a modification to one or more attributes of the new chaincode and activate the modified 
Per claims 11-12, 14-16 and 18, these claims are rejected on grounds corresponding to the arguments given above for rejected claim 2-3, 5-7 and 9 respectively and are similarly rejected.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gray (U.S. Patent No. 10,749,687 B2) in view of Chen et al. (“Understanding Ethereum via Graph Analysis”; IEEE INFOCOM 2018-IEEE-Conference on Computer Communications) and Kumar Kumaresan et al. (U.S. Pub. No. 2021/0004794 A1), further in view of Kondrashov et al. (U.S. Pub. No. 2021/0099313 A1).
Regarding claim 8, Gray as modified by Chen and Kumar Kumaresan teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose: wherein the processor is further configured to receive a denial to implement the new chaincode from the one or more block chain peers, and in response, store information about the denial of the new chaincode for future predictions. 
Kondrashov teaches: wherein the processor is further configured to receive a denial to implement the new chaincode from the one or more block chain peers, and in response, store information about the denial of the new chaincode for future predictions (paragraph [0075], storing metadata indicating a consent status that is a rejection of the consent request from ledger client; ‘for’ indicates intended use; Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) “whereby clause in a method claim is not 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include herein the processor is further configured to receive a denial to implement the new chaincode from the one or more block chain peers, and in response, store information about the denial of the new chaincode for future predictions into binding version stamp for smart contracts of Gray.
Motivation to do so would be to include herein the processor is further configured to receive a denial to implement the new chaincode from the one or more block chain peers, and in response, store information about the denial of the new chaincode for future predictions so that a user can revoke a previous granted consent and have that revocation seamlessly noticed in the block chain-based ledger (Kondrashov, paragraph [0002], line 21-23).
Per claim 17, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 8 and is similarly rejected.
Response to Arguments
Applicant’s arguments with respect to claims 1, 10 and 19 have been considered but are moot in view of the new ground(s) of rejection (See new reference of Chen).
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KEN HOANG/Examiner, Art Unit 2168              

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168